 Case: 4:19-cr-00960-AGF Doc. #: 49 Filed: 06/01/20 Page: 1 of 3 PageID #: 157




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                    Plaintiff,                   )
                                                 )
                             vs.                ) Case No. 4:19CR-00960 AGF/NAB
HAMMED AKANDE,                                   )
                                                 )
                    Defendant.                   )


                     DEFENDANT’S OBJECTIONS TO THE
                   PRESENTENCE INVESTIGATION REPORT

      COMES NOW, Defendant, Hammed Akande, by and through counsel, and
hereby objects to the Presentence Investigation Report as follows:
      1.     Defendant objects to paragraph 41 of his Presentence Investigation Report
             (“PSR”). It is the Defendant’s position that the offense in this case did not
             involve sophisticated means and therefore a two level enhancement should
             not be added.
      2.     Defendant objects to paragraph 44 of his PSR. It is Defendant’s position
             in this case that the Defendant did not willfully obstruct or impede
             administration of justice with respect to the investigation of the instant
             offense of conviction, and therefore a two-level enhancement should not
             be added.
      3.     Defendant objects to paragraph 45 of his PSR stating the Adjusted Offense
             Level is 29, based on Defendan’s previously stated objections to
             paragraphs 41 and 44. If Defendant’s objections in paragraphs 41 and 44
             are sustained and granted than the Adjusted Offense Level would be a 25.
      4.     Defendant objects to paragraph 49 of his PSR stating the Total Offense
             Level is a 26, based on Defendant’s previous objections of paragraphs 41,
 Case: 4:19-cr-00960-AGF Doc. #: 49 Filed: 06/01/20 Page: 2 of 3 PageID #: 158




               44, and 45. If Defendant’s objections in paragraphs 41, 44, 45 are
               sustained and granted than the Total Offense Level would be a 22.
       5.      Defendant objects to paragraph 80 which states the Guideline range is a
               26. If Defendant’s previously stated objections are granted, based on Total
               Offense Level of 22 and a Criminal History category of I, the guideline
               imprisonment range is 41 months to 51 months.
       6.      Defendant objects to paragraph 82, which states that a Two-Level
               enhancement for Sophisticated Means should apply.
       7.      Defendant objects to paragraph 83, which states that a Two-Level
               enhancement for Obstruction of Justice should apply.
       WHEREFORE, Defendant requests that this Honorable Court grant his objections and
recalculate his Total Offense Level accordingly or set this matter for a hearing.




                                                             Respectfully submitted,


                                                               /S STEVEN E. SOKOLIK
                                                             Steven E. Sokolik, 46134MO
                                                             Attorney for Defendant
                                                             7700 Bonhomme Ave, Ste. 350
                                                             Clayton, Missouri 63105
                                                             (314) 795-3479 fax (314) 727-8529



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed
electronically this 1st day of June 2020, with the Clerk of the Court to be served by operation of
the Court’s electronic filing system upon all interested parties.
Case: 4:19-cr-00960-AGF Doc. #: 49 Filed: 06/01/20 Page: 3 of 3 PageID #: 159




                                           /S STEVEN E. SOKOLIK
                                                Steven Sokolik, 46134MO
                                                Attorney for Defendant
